              Case 2:20-cv-01105-JLR Document 73 Filed 09/08/20 Page 1 of 3




 1                                                                    The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE

11        STATE OF WASHINGTON,                                   NO. 2:20-cv-01105-JLR

12                                  Plaintiff,
                                                                 PLAINTIFF’S NOTICE OF
13                v.                                             DISMISSAL WITHOUT
                                                                 PREJUDICE
14        UNITED STATES DEPARTMENT OF
          HEALTH AND HUMAN SERVICES;
15        ALEX M. AZAR, in his official capacity as
          the Secretary of the United States
16        Department of Health and Human Services,

17                                  Defendants.

18

19           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and Fed. R. Civ. P. 41(a)(1)(B), Plaintiff State

20   of Washington notifies the Court and Defendants that this action shall be dismissed without

21   prejudice.

22

23   //

24   //

25   //

26


     PLAINTIFF’S NOTICE OF DISMISSAL                    1             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
     WITHOUT PREJUDICE                                                      800 Fifth Avenue, Suite 2000
     NO. 2:20-cv-01105-JLR                                                      Seattle, WA 98104
                                                                                   (206) 464-7744
            Case 2:20-cv-01105-JLR Document 73 Filed 09/08/20 Page 2 of 3




 1          DATED this 8th day of September, 2020.
 2
                                              Respectfully Submitted,
 3
                                              ROBERT W. FERGUSON
 4                                            Attorney General
 5                                            s/ Brian Sutherland
                                              BRIAN SUTHERLAND, WSBA No. 37969
 6                                            NEAL LUNA, WSBA No. 34085
 7                                            MARSHA CHIEN, WSBA No. 47020
                                              Assistant Attorneys General
 8                                            Attorneys for Plaintiff State of Washington
                                              Wing Luke Civil Rights Division
 9                                            Office of the Washington State Attorney General
                                              800 Fifth Avenue, Suite 2000
10
                                              Seattle, WA 98104-3188
11                                            Phone: (206) 464-7744
                                              Brian.Sutherland@atg.wa.gov
12                                            Neal.Luna@atg.wa.gov
                                              Marsha.Chien@atg.wa.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF’S NOTICE OF DISMISSAL                 2         ATTORNEY GENERAL OF WASHINGTON
                                                                         Civil Rights Division
     WITHOUT PREJUDICE                                               800 Fifth Avenue, Suite 2000
     NO. 2:20-cv-01105-JLR                                               Seattle, WA 98104
                                                                            (206) 464-7744
            Case 2:20-cv-01105-JLR Document 73 Filed 09/08/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system.
 5

 6          DATED this 8th day of September, 2020.
 7

 8                                               s/ Anna Alfonso
                                                 ANNA ALFONSO
 9                                               Legal Assistant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF’S NOTICE OF DISMISSAL                  3            ATTORNEY GENERAL OF WASHINGTON
                                                                             Civil Rights Division
     WITHOUT PREJUDICE                                                   800 Fifth Avenue, Suite 2000
     NO. 2:20-cv-01105-JLR                                                   Seattle, WA 98104
                                                                                (206) 464-7744
